DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 9/22/2022 have been fully considered but they are not persuasive.
Regarding the rejection of claims 1, 11, & 12, the Applicant argues [Remarks: pg. 10, 3rd para. - pg. 12, 1st para.], that neither Joo nor Kwon alone or in combination teaches the amended independent claims. 
The Office respectfully disagrees. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Applicant submits that, by analyzing [figs. 1 & 6 & para. 58-62, 64, & 67] of Joo, it can be noted that Joo also fails to disclose “driving odd-numbered columns of sub-pixels in a first row and even-numbered column of sub-pixels in a second row by the first preset scanning driving signal, the odd-numbered columns of sub-pixels in a first row and even-numbered column of sub-pixels in a second row becoming sub-pixels of low voltage; and driving even-numbered columns of sub-pixels in the first row and odd-numbered columns of sub-pixels in the second row in the driving cycle by the second preset scanning driving signal, even-numbered columns of sub-pixels in the first row and odd-numbered columns of sub-pixels in the second row becoming sub-pixels of high voltage, such that the adjacent sub-pixels of the same column are driven alternatively with a high voltage and a low voltage” of amended claim 1.” [Remarks: pg. 10, 4th para.]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually [Remarks: pg. 10, 3rd para. - pg. 12, 1st para.], one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Refer to figure 7 of Joo.  The amended claim language of “setting polarities of two adjacent sub-pixels to be opposite, wherein the first preset scanning driving signal corresponds to sub-pixels of a positive polarity  driving voltage, the second preset scanning driving signal corresponds to sub-pixels of a negative polarity driving voltage”, basically describes dot inversion [a checkerboard pattern that alternates between negative polarity driving voltage and positive polarity driving voltage] as shown in figure 7 [“dot inversion method”, para. 64 & 67].
	 Regarding the Applicant’s argument [Remarks: pg. 11, 2nd para.].  It appears the Applicant refers to the “bold black lines in figure 3b shown above”.  However, the figure shown in pg. 11 of the Remarks is so blurry, more specific details cannot be seen.
	Further, the Applicant’s argument [Remarks: pg. 11, last para.], is incorrect in view of how conventional display devices operate.   
More specifically in the art of displays, there is typically a data driver [for example fig. 4 of Joo, data driver circuit 140] that operates corresponding to a preset data driving signal [for example see fig. 6 of Joo, data signal ds, note clock signal that alternates and is used for controlling supply of positive polarity voltage and negative polarity voltage] that is utilized to supply driving voltages to a pixel and a gate driver [for example see fig. 4 of Joo, gate driver circuit 150, gate driver is also known as a scan driver in the art of displays] that operates corresponding to preset scanning driving signal [see fig. 6 of Joo, gate signals gs] that is utilized to address the pixel.   
Refer to figures 4 & 6 of Joo. The amended claim language of “driving time of the positive polarity driving voltage of sub-pixels with respect to the preset data driving signal being the same as that of the negative polarity driving voltage of sub-pixels with respect to the preset data driving signal”, describes a preset data driving signal, refer to the alternating clock signal labeled with data signals ds in timing diagram [see fig. 6 of Joo].  The clock signal corresponding to data signal ds of the timing diagram, is utilized to supply positive polarity driving voltages and negative polarity driving voltages having the same driving time and utilized for the dot inversion method.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Moreover, amended claim 1 can achieve the following features: two scanning driving signals can be used to drive sub-pixels of two adjacent rows in an interspersed manner, and to drive the driving time of the preset scanning driving signal with respect to the preset data driving signal, and thereby there are differences in the driving time of the two scanning driving signals, so that the charging ability of the sub-pixels on the two rows of scanning driving signals is different, and the adjacent sub-pixels of the same column are driven by the driving method of high/low voltage interleaving arrangement, thereby achieving the purpose of reducing the color cast.” [Remarks: pg. 12, 1st para.]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
	Thus, the combination of Joo as modified by Kwon teaches the amended independent claims 1 & 11.
	Thus, the combination of Ge, as modified by Joo and Kwon teaches the amended independent claim 12. 




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s
Claims 1 & 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. (US 20070063233), in view of Kwon et al. (US 20060284815).	
As to claim 1, Joo teaches a driving method of a display panel [abstract & figs. 1 & 4], wherein the display panel comprises a display array (display area DA) [figs. 1 & 4 & para. 50 & 29], display array comprising pixel units that are arranged in an array [figs. 1 & 4 & para. 50 & 29]; the driving method of the display panel comprises: 
acquiring a first preset scanning driving signal (first gate signal gs1) [figs. 1 & 6 & para. 58-59], a second preset scanning driving signal (second gate signal gs2) [figs. 1 & 6 & para. 58 & 61], and a preset data driving signal (data signals ds) [figs. 1 & 6 & para. 58, 60, & 62];
setting polarities of two adjacent sub-pixels to be opposite, wherein the first preset scanning driving signal corresponds to sub-pixels of a positive polarity  driving voltage, the second preset scanning driving signal corresponds to sub-pixels of a negative polarity driving voltage (dot inversion method) [fig. 7 & para. 64 & 67];
driving time of the positive polarity driving voltage of sub-pixels with respect to the preset data driving signal being the same as that of the negative polarity driving voltage of sub-pixels with respect to the preset data driving signal (data signals ds note data driving signal [alternating clock signal] with same driving time corresponding to positive driving voltage “+” and negative driving voltage “-“ utilized for dot inversion) [figs. 4, 6, & 7 & para. 53, 60, & 63];
taking a cycle in which two adjacent rows of sub-pixels are scanned as a driving cycle, and driving odd-numbered columns of sub-pixels in a first row and even-numbered column of sub-pixels in a second row by the first preset scanning driving signal [figs. 1 & 6 & para. 58-62], and driving even-numbered columns of sub-pixels in the first row and odd-numbered columns of sub-pixels in the second row in the driving cycle by the second preset scanning driving signal [figs. 1 & 6-7 & para. 58-62, 64, 67, & 69].
Joo does not explicitly teach wherein in comparison with a driving time of the first preset scanning driving signal with respect to the preset data driving signal, shortening a driving time of the second preset scanning driving signal with respect to the preset data driving signal, to make a charging time of the second preset scanning driving signal with respect to the preset data driving signal less than a charging time of the first preset scanning driving signal with respect to the preset data driving signal.
Kwon teaches the concept of a driving method [abstract] wherein in comparison with a driving time of a first preset scanning driving signal with respect to a preset data driving signal, shortening a driving time of a second preset scanning driving signal with respect to the preset data driving signal, to make a charging time of the second preset scanning driving signal with respect to the preset data driving signal less than a charging time of the first preset scanning driving signal with respect to the preset data driving signal (even gate line and odd gate line having different driving time) [figs. 5 & 19 & para. 81-84 & 181-182].
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the second preset scanning driving signal of the driving method of Joo, such that in comparison with a driving time of the first preset scanning driving signal with respect to the preset data driving signal, shortening a driving time of the second preset scanning driving signal with respect to the preset data driving signal, to make a charging time of the second preset scanning driving signal with respect to the preset data driving signal less than a charging time of the first preset scanning driving signal with respect to the preset data driving signal, as taught by Kwon, to improve image quality by reducing dimming caused by inversion driving, as taught by Kwon [para. 84 & 182].
As to claim 8, Joo as modified by Kwon teaches the driving method according to claim 1, wherein before acquiring the first preset scanning driving signal, the second preset scanning driving signal, and the preset data driving signal, the method further comprises: 
disposing alternately the first pixel unit and the second pixel unit in a first direction and a second direction, wherein the first direction is a row direction and the second direction is a column direction [Joo: fig. 1 & 4 & para. 50 & 29].
As to claim 9, Joo as modified by Kwon teaches the driving method according to claim 1, wherein before acquiring the first preset scanning driving signal, the second preset scanning driving signal, and the preset data driving signal, the method further comprises:
scanning the odd-numbered columns of sub-pixels in the first row and the even-numbered columns of sub-pixels in the second row by a same scanning driving line [Joo: figs. 1 & 6 & para. 58-62, 64, & 67] and 
a same scanning driving signal, and scanning the even-numbered column of sub-pixels in the first row and the odd-numbered column of sub-pixels in the second row in the driving cycle by a same scanning driving line and a same scanning driving signal [Joo: figs. 1 & 6 & para. 58-62, 64, & 67].
As to claim 10, Joo as modified by Kwon teaches the driving method according to claim 1, wherein before acquiring the first preset scanning driving signal, the second preset scanning driving signal, and the preset data driving signal, the method further comprises: 
the first preset scanning driving signal and the second preset scanning driving signal driving sub-pixels of two adjacent rows in an interspersed manner [Joo: figs. 1 & 6 & para. 58-62, 64, & 67].
As to claim 11, Joo teaches a driving method of a display panel [abstract & figs. 1 & 4], wherein the display panel comprises a display array (display area DA) [figs. 1 & 4 & para. 50 & 29], the display array comprises pixel units arranged in an array [figs. 1 & 4 & para. 50 & 29], and the pixel units comprises a first pixel unit and a second pixel unit [figs. 1 & 4 & abstract & para. 30-34], the first pixel units and the second pixel units are alternately disposed [figs. 1 & 5 & para. 30-34], and polarities of two adjacent sub-pixels are opposite [fig. 7 & para. 64 & 67]; the driving method comprises: 
acquiring a first preset scanning driving signal (first gate signal gs1) [figs. 1 & 6 & para. 58-59], a second preset scanning driving signal (second gate signal gs2) [figs. 1 & 6 & para. 58 & 61], and a preset data driving signal (data signals ds) [figs. 1 & 6 & para. 58, 60, & 62];
setting polarities of two adjacent sub-pixels to be opposite, wherein the first preset scanning driving signal corresponds to sub-pixels of a positive polarity  driving voltage, the second preset scanning driving signal corresponds to sub-pixels of a negative polarity driving voltage (dot inversion method) [fig. 7 & para. 64 & 67];
driving time of the positive polarity driving voltage of sub-pixels with respect to the preset data driving signal being the same as that of the negative polarity driving voltage of sub-pixels with respect to the preset data driving signal (data signals ds note data driving signal [alternating clock signal] with same driving time corresponding to positive driving voltage “+” and negative driving voltage “-“ utilized for dot inversion) [figs. 4, 6, & 7 & para. 53, 60, & 63]; and
taking a cycle in which two adjacent rows of sub-pixels are scanned as a driving cycle, and driving odd-numbered columns of sub-pixels in the first row and even-numbered columns of sub-pixels in the second row by the first preset scanning driving signal [figs. 1 & 6 & para. 58-62], and driving even-numbered column of sub-pixels in the first row and odd-numbered column of sub-pixels in the second row in the driving cycle by the second preset scanning driving signal [figs. 1 & 6-7 & para. 58-62, 64, 67, & 69].
Joo does not explicitly teach wherein in comparison with a driving time of the first preset scanning driving signal with respect to the preset data driving signal, shortening a driving time of the second preset scanning driving signal with respect to the preset data driving signal, to make a charging time of the second preset scanning driving signal with respect to the preset data driving signal less than a charging time of the first preset scanning driving signal with respect to the preset data driving signal.
Kwon teaches the concept of a driving method [abstract] wherein in comparison with a driving time of a first preset scanning driving signal with respect to a preset data driving signal, shortening a driving time of a second preset scanning driving signal with respect to the preset data driving signal, to make a charging time of the second preset scanning driving signal with respect to the preset data driving signal less than a charging time of the first preset scanning driving signal with respect to the preset data driving signal (even gate line and odd gate line having different driving time) [figs. 5 & 19 & para. 81-84 & 181-182].
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the second preset scanning driving signal of the driving method of Joo, such that in comparison with a driving time of the first preset scanning driving signal with respect to the preset data driving signal, shortening a driving time of the second preset scanning driving signal with respect to the preset data driving signal, to make a charging time of the second preset scanning driving signal with respect to the preset data driving signal less than a charging time of the first preset scanning driving signal with respect to the preset data driving signal, as taught by Kwon, to improve image quality by reducing dimming caused by inversion driving, as taught by Kwon [para. 84 & 182].

Claims 12 & 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (US 20120113154), in view of Joo et al. (US 20070063233), and further in view of Kwon et al. (US 20060284815).
As to claim 12, Ge teaches a driving device of a display panel [abstract & fig. 4], wherein the display panel comprises a display array [fig. 4 & para. 23 & 32], the display array comprises pixel units arranged in an array [fig. 4 & para. 23 & 32]; the driving device comprises a processor [fig. 1 & para. 25] and a nonvolatile memory [fig. 1 & para. 25], the non-volatile memory storing executable instructions [fig. 1 & para. 25 & 47].
Ge does not explicitly teach acquiring a first preset scanning driving signal, a second preset scanning driving signal, and a preset data driving signal, and shortening a driving time of the second preset scanning driving signal corresponding to the preset data driving signal; 
setting polarities of two adjacent sub-pixels to be opposite, wherein the first preset scanning driving signal corresponds to sub-pixels of a positive polarity  driving voltage, the second preset scanning driving signal corresponds to sub-pixels of a negative polarity driving voltage;
driving time of the positive polarity driving voltage of sub-pixels with respect to the preset data driving signal being the same as that of the negative polarity driving voltage of sub-pixels with respect to the preset data driving signal; and 
taking a cycle in which two adjacent rows of sub-pixels are scanned as a driving cycle, and driving odd-numbered columns of sub-pixels in the first row and even-numbered columns of sub-pixels in the second row by the first preset scanning driving signal, and driving even-numbered column of sub-pixels in the first row and odd-numbered column of sub-pixels in the second row in the driving cycle by the second preset scanning driving signal.
Joo teaches the concept of a driving device of a display panel [abstract & figs. 1 & 4], wherein the display panel comprises a display array (display area DA) [figs. 1 & 4 & para. 50 & 29], the display array comprises pixel units arranged in an array [figs. 1 & 4 & para. 50 & 29]; comprising: 
acquiring a first preset scanning driving signal (first gate signal gs1) [figs. 1 & 6 & para. 58-59], a second preset scanning driving signal (second gate signal gs2) [figs. 1 & 6 & para. 58 & 61], and a preset data driving signal (data signals ds) [figs. 1 & 6 & para. 58, 60, & 62];
setting polarities of two adjacent sub-pixels to be opposite, wherein the first preset scanning driving signal corresponds to sub-pixels of a positive polarity  driving voltage, the second preset scanning driving signal corresponds to sub-pixels of a negative polarity driving voltage (dot inversion method) [fig. 7 & para. 64 & 67];
driving time of the positive polarity driving voltage of sub-pixels with respect to the preset data driving signal being the same as that of the negative polarity driving voltage of sub-pixels with respect to the preset data driving signal (data signals ds note data driving signal [alternating clock signal] with same driving time corresponding to positive driving voltage “+” and negative driving voltage “-“ utilized for dot inversion) [figs. 4, 6, & 7 & para. 53, 60, & 63]; and 
taking a cycle in which two adjacent rows of sub-pixels are scanned as a driving cycle, and driving odd-numbered column of sub-pixels in the first row and even-numbered column of sub-pixels in the second row by the first preset scanning driving signal [figs. 1 & 6 & para. 58-62], and driving even-numbered column of sub-pixels in the first row and odd-numbered column of sub-pixels in the second row in the driving cycle by the second preset scanning driving signal [figs. 1 & 6-7 & para. 58-62, 64, 67, & 69].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the executable instructions utilized with the driving device of Ge, such that the executable instructions further instructs the driving device to acquiring a first preset scanning driving signal, a second preset scanning driving signal, and a preset data driving signal, and shortening a driving time of the second preset scanning driving signal corresponding to the preset data driving signal; setting polarities of two adjacent sub-pixels to be opposite, wherein the first preset scanning driving signal corresponds to sub-pixels of a positive polarity  driving voltage, the second preset scanning driving signal corresponds to sub-pixels of a negative polarity driving voltage; driving time of the positive polarity driving voltage of sub-pixels with respect to the preset data driving signal being the same as that of the negative polarity driving voltage of sub-pixels with respect to the preset data driving signal; and taking a cycle in which two adjacent rows of sub-pixels are scanned as a driving cycle, and driving odd-numbered columns of sub-pixels in the first row and even-numbered columns of sub-pixels in the second row by the first preset scanning driving signal, and driving even-numbered column of sub-pixels in the first row and odd-numbered column of sub-pixels in the second row in the driving cycle by the second preset scanning driving signal, as taught by Joo, to reduce power consumption and improve image quality as taught by Joo [para. 69].
Ge as modified by Joo does not explicitly teach in comparison with a driving time of the first preset scanning driving signal with respect to the preset data driving signal, shortening a driving time of the second preset scanning driving signal with respect to the preset data driving signal, to make a charging time of the second preset scanning driving signal with respect to the preset data driving signal less than a charging time of the first preset scanning driving signal with respect to the preset data driving signal.
Kwon teaches the concept of a driving device [abstract], wherein in comparison with a driving time of a first preset scanning driving signal with respect to a preset data driving signal, shortening a driving time of a second preset scanning driving signal with respect to the preset data driving signal, to make a charging time of the second preset scanning driving signal with respect to the preset data driving signal less than a charging time of the first preset scanning driving signal with respect to the preset data driving signal (even gate line and odd gate line having different driving time) [figs. 5 & 19 & para. 81-84 & 181-182].
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the second preset scanning driving signal of the driving device of Ge as modified by Joo, such that in comparison with a driving time of the first preset scanning driving signal with respect to the preset data driving signal, shortening a driving time of the second preset scanning driving signal with respect to the preset data driving signal, to make a charging time of the second preset scanning driving signal with respect to the preset data driving signal less than a charging time of the first preset scanning driving signal with respect to the preset data driving signal, as taught by Kwon, to improve image quality by reducing dimming caused by inversion driving, as taught by Kwon [para. 84 & 182].
As to claim 18, Ge as modified by Joo and Kwon teaches the driving device according to claim 12, wherein the first pixel unit and the second pixel unit are disposed alternately in a first direction and a second direction, wherein the first direction is a row direction and the second direction is a column direction [Joo: fig. 1 & 4 & para. 50 & 29].
As to claim 19, Ge as modified by Joo and Kwon teaches the driving device according to claim 12, wherein the odd-numbered columns of sub-pixels in the first row and the even-numbered columns of sub-pixels in the second row are scanned by a same scanning driving line and a same scanning driving signal [Joo: figs. 1 & 6 & para. 58-62, 64, & 67], and the even-numbered columns of sub-pixels in the first row and the odd-numbered column of sub-pixels in the second row in the driving cycle are scanned by a same scanning driving line and a same scanning driving signal [Joo: figs. 1 & 6 & para. 58-62, 64, & 67].
As to claim 20, Ge as modified by Joo and Kwon teaches the driving device according to claim 12, wherein the first preset scanning driving signal and the second preset scanning driving signal drive sub-pixels of two adjacent rows in an interspersed manner [Joo: figs. 1 & 6 & para. 58-62, 64, & 67].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kim 		(US 20060290644).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694